September 27, 1909. The opinion of the Court was delivered by
This is an appeal from an order of nonsuit in an action for partition of real estate, wherein an issue of title was raised by defendant's answer, and the trial was had before a jury.
This being an action in equity, the authorities in this State are numerous to the effect that nonsuit is improper. Woolfolk
v. Manf'g Co., 22 S.C. 332; McClenaghan v. McEachern,47 S.C. 446, 25 S.E., 296; Barnes v. Rodgers, 54 S.C. 115,31 S.E., 885; Gilreath v. Furman, 57 S.C. 289,35 S.E., 516; Railway v. Beaudrot, 63 S.C. 266,41 S.E., 299; Garner v. Garner, 72 S.C. 439, 52 S.E., 194.
In this situation it would be improper to consider the correctness of the grounds for the motion.
The order of nonsuit is reversed and the cause remanded for further proceedings.
MR. JUSTICE HYDRICK disqualified.